In re State of Louisiana, through. the District Attorney, Harry F. Connick, applying for writs of certiorari, prohibition, mandamus and stay order, Juvenile Court. Orleans Parish, No. 198-508 A.
Denied. The child remains under the jurisdiction of the juvenile court; a date for hearing has been fixed; the child was returned to the mother on a finding of no probable cause for continued protective custody; the conditions of the return of the child include close supervision by the moth*187er; and the O.H.D. has been ordered to continue its investigation.